The petition for review is granted. Further action in this matter is deferred pending consideration and disposition of a related issue in In re Butler on Habeas Corpus, S237014 (see Cal. Rules of Court, rule 8.512(d)(2) ), or pending further order of the court. Submission of additional briefing, pursuant to California Rules of Court, rule 8.520, is deferred pending further order of the court. The motion to compel the Board of Parole Hearings to hold a parole hearing on October 26, 2017, is denied as moot. The July 26, 2017 order of the Court of Appeal in In re Palmer, A147177, requiring the Board of Parole Hearings to conduct a parole hearing for William M. Palmer, is hereby stayed pending further order of this court. Corrigan, J., was absent and did not participate.